Opinion by
Mr. Justice Benjamin B. Jones,
Edward Pacewicz, the relator, on April 25, 1959 was arrested in Philadelphia County and placed in custody pending extradition proceedings for his return to the State of New York. On July 14, 1959 the Governor of this Commonwealth approved the requisition for Pacewicz’s extradition. On November 5, 1959 the *460relator filed a petition for a writ of habeas corpus in the Court of Common Pleas No. 2 of Philadelphia County for the purpose of securing his release from custody. On November 6, 1959, a hearing was held before Judge Hagan and, after hearing, writ of habeas corpus was denied. Prom that order the present appeal was taken.
Relator raises two questions: (1) whether the court below acted fairly and impartially and (2) whether the failure of the Commonwealth to introduce into evidence the extradition warrant issued by the Governor of this Commonwealth entitled relator to a discharge from custody.
Under the Uniform Criminal Extradition Act of July 8, 1941, P. L. 288, 19 PS §191.1 et seq., the courts of an asylum state do not determine the guilt or innocence of the party sought to be extradited. Courts of the asylum state will order extradition if (1) the subject of the extradition is charged with a crime in the demanding state; (2) if the subject of the extradition was present in the demanding state at the time of commission of the crime charged; (3) if the subject of extradition is a fugitive from the demanding state; (4) if the requisition papers are in order: Commonwealth ex rel. Dronsfield v. Hohn, 390 Pa. 434, 135 A. 2d 757; Commonwealth ex rel. Hatton v. Dye, 373 Pa. 502, 96 A. 2d 127.
On this type of appeal our scope of review is limited to an inquiry as to whether the court of first instance had jurisdiction of the subject matter and whether the proceedings conducted therein were regular and in conformity with law: Commonwealth ex rel. Hunt v. Groman, 169 Pa. Superior Ct. 68, 82 A. 2d 278; Commonwealth ex rel. Mills v. Baldi, 166 Pa. Superior Ct. 321, 70 A. 2d 439; cert. den. 339 U. S. 986, 70 S. Ct. 1008; Commonwealth ex rel. Bucksbarg v. Good, 162 Pa. Superior Ct. 557, 58 A. 2d 842.
*461At the time of hearing in the court below certain exhibits were marked for identification: the warrant of the Governor of this Commonwealth, the warrant authorizing relator’s arrest, the requisition papers signed by the Governor of the State of New York and the affidavit of the Governor of New York empowering two named New York City detectives to arrest relator. Although it appears from the record that the Commonwealth was content to rest its case upon the basis of these written documents, nevertheless the Commonwealth did call two witnesses. J. S. Desmond, a New York City detective, and Harold Yallely, the prosecutor.
Relator had been indicted in the County of New York on three criminal charges: extortion, grand larceny in the first degree and personating a public officer. An examination of the three count indictment indicates that relator is charged with having on October 29, 1956 personated a police officer and, while so doing, obtained from Harold Vallely |3500, in cash, upon the false threat that Vallely, unless he paid this money, would be accused of a crime, arrested and detained.
Desmond testified that he knew relator both as Edward Pacewicz and Edward Harvey and without qualification identified relator as the person named in the requisition papers of the Governor of the State of New York. Yallely, the alleged victim of the extortion, identified relator, stated that he had seen him on three occasions and that relator had come to his place of employment in New York on October 29, 1956 — the date of the commission of the alleged crimes — and had been at his hotel room on two prior occasions.1
*462Relator’s first objection is to tbe conduct of the hearing judge, conduct which he terms unfair and partial. Specifically, relator claims that the hearing judge was unfair and partial in three respects: (1) when he stated: “I am not going to tolerate these dilatory tactics any further. I have a long list. I am not going to make a big case out of this. There is no honest defense to this, and you know it”; (2) when he stated: “I am going to cut this [relator’s counsel] cross-examination [of Yallely] short”; (3) ivhen he refused to grant relator’s motion for a continuance of the hearing for the purpose of presentation of alibi witnesses.
An understanding of the factual background is necessary to an evaluation of the hearing judge’s conduct. On July 30, 1959, relator was originally brought before Judge McClanaghan and at that time relator’s counsel told the court that he was going to file a petition for a writ of habeas corpus. Upon that representation of counsel, relator was released from custody upon posting of bail in the amount of $500. Despite relator’s counsel’s representation to the court, no petition for a writ of habeas corpus was presented until November 5, 1959 — three months and five days after relator had been before Judge McClanaghan.2
*463On November 6, 1959 — although the return day of the writ of habeas corpus was November 13, 1959— the parties appeared before Judge Hagan and at that time relator’s counsel stated of record: “We have no objection to it being heard today”. The Commonwealth then proceeded with its case and produced the four exhibits, supra, and the witness Desmond. At this point it must be observed that the record before Judge Hagan indicated that the Governor of New York, in accordance with the provisions of the Uniform Criminal Extradition Act, supra, had officially represented to the Governor of this Commonwealth that (1) the relator was charged with the commission of three crimes in the State of New York; (2) that the relator had been present in the State of New York on the date of the alleged commission of the crime, i.e., October 29, 1956; (3) that relator was a fugitive from the State of New York. Desmond’s testimony then unequivocally identified relator as the person and individual named in the requisition papers. At that point in the hearing relator’s counsel requested that “the prosecutor [Yallely] do something or other” and it was at that time the hearing judge made the first remark concerning which relator now complains. In view of the dilatory tactics pursued by relator’s counsel and the clear and precise proof, through the medium of the written documents and Desmond’s oral testimony that relator was in fact the person named in the requisition papers of the Governor of the State of New York, the hearing judge’s remark is understandable. It is evident that relator’s counsel, under the guise of a writ of habeas corpus, was attempting to secure a determination of relator’s guilt or innocence of the offense with which he was charged in New York and for which he was being held for extradition.
Following the hearing judge’s remark, Yallely testified. Upon completion of his testimony in chief, and *464after he had answered twenty-nine questions on cross-examination, the hearing judge cut short the cross-examination. Up to that point Yallely had clearly and unequivocally identified relator as having been in the State of New York on October 29, 1956, the time of his alleged commission of the crime charged against him there. When the hearing judge put an end to the cross-examination, relator’s counsel was attempting to discredit Vallely’s original identification of relator by photographs in New York. The identification of relator as the person who had been in New York when the crime was committed was complete and what relator’s counsel Avas then attempting to do was discredit Yallely’s testimony, a matter for the courts of the demanding state rather than the courts of the asylum state. The issue before Judge Hagan was whether relator was in the State of New York when the alleged crimes were committed and not whether relator was guilty or innocent of the commission of such crimes. The hearing judge very properly cut short relator’s counsel’s cross-examination.
Relator further complains that the hearing judge refused a motion for a continuance for the purpose of the production of Avitnesses to show that relator was not in the State of New York on October 29, 1956. Relator’s counsel had already informed the court of his willingness to proceed. A hearing of the witnesses Avhose presence relator’s counsel desired would have been of importance on the question of relator’s guilt or innocence of the commission of these crimes and not his amenability to extradition. The question of the continuance of this hearing Avas a matter within the discretion of the hearing judge and we find on this record no circumstances indicating that he abused his discretion in this respect.
Relator’s final attack on the proceedings in the court below is that the Commonwealth did not offer *465nor did the court below receive in evidence the warrant of extradition, i.e., the warrant of the Governor of this Commonwealth, and, therefore, relator urges he is entitled to be discharged from custody. The Commonwealth had requested that four exhibits be marked for identification: (1) the “Governor’s warrant”; (2) the “warrant for the arrest of the relator”; (3) the requisition papers of the Governor of New York; (4) “the affidavit of the Governor of New York” authorizing two named New York City detectives to arrest relator. After these four exhibits had been marked for identification and after Commonwealth’s counsel had referred to the contents of the requisition papers, Commonwealth’s counsel then stated to the court: “I move this exhibit into evidence”. (Emphasis supplied). From this remark relator’s counsel now argues that only exhibit 3 — the requisition papers — were offered and received into evidence. The record furnishes no foundation for this argument. Immediately after Commonwealth’s counsel had made this statement he referred the hearing judge to Commonwealth ex rel. Mills v. Baldi, 166 Pa. Superior Ct. 321, 70 A. 2d 439, wherein the Superior Court stated: “Where, in such proceeding, the executive warrant and the requisition in the extradition proceeding are introduced in evidence, a prima facie case is made out”. (Emphasis supplied). It. is clear and explicit that Commonwealth’s counsel meant and that the hearing judge and relator’s counsel so understood that all four exhibits of the Commonwealth had been received in evidence. The hearing judge in his opinion stated: “At the hearing the Commonwealth introduced in evidence the warrant of the Governor of the State of Pennsylvania (Exhibit No. 1), the warrant for the arrest of the defendant (Exhibit No. 2), and the warrant of the Governor of the State of New York (Exhibit No. 3)”. All four exhibits were properly in evidence and part of the record before the *466hearing judge. Furthermore, at no time in the court below did relator’s counsel allege or contend that the Commonwealth had failed to introduce these exhibits into evidence. We cannot entertain such a complaint at this time and, furthermore, if we could, the record shows that such complaint is without merit.
After a careful examination of the record of the hearing in the court below, we are satisfied that the Commonwealth established that relator was subject to extradition to the State of New York, that relator received a fair and impartial hearing and that the action of the court below in refusing to discharge relator from custody was fully justified.
Order affirmed.

 Among the requisition papers is an affidavit by Vallely. In tbis affidavit Vallely stated that in October 1956, lie and a casual male acquaintance were in his hotel room in the Hotel Plymouth, Manhattan, when the relator and another man came into the room *462and identified themselves as police officers; that relator in a conversation with Vallely, told Vallely that the police were looking for his companion and “it was too bad that he got mixed up with him”; on October 29, 1956 relator came to Vallely’s place of employment with another man whom he introduced as “Chief”; on that occasion relator told Vallely that his acquaintance had been brought into court on charges on that same date and that, Vallely would be brought before the court unless he gave relator $3500 in cash; that he, Vallely, gave the two men, including relator, $3500 in $100 biUs; that he had identified relator from a photograph shown him by the New York police.


 The Uniform Criminal Extradition Act, supra, §10, 19 PS 191.10 provides that such a petition must be filed within a “reasonable time”.